DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US Patent 7,933,695) in view of Alston (US 2009/0107743), and further in view of Yamanaka (US 2018/0345778).

Alston was cited on the Information Disclose Statement received December 13, 2018.

As for claims 1 and  2, Yamaguchi discloses the invention substantially as claimed, including:

1) A dual battery electric vehicle charging system, comprising: 
a first battery disposed within a vehicle [abstract; Fig. 1, elements BA, BB]; 
a second battery disposed within the vehicle [Fig. 1, elements BA, BB]; 
wherein the first battery and the second battery are disposed within the frame of the vehicle [Fig. 1, abstract; elements BA, BB];
an electric motor operably connected to both the first battery and the second battery, wherein the electric motor is configured to power the vehicle [abstract; col. 3, lines 54-59]; 
at least an internal charging system operably connected to the first battery and the second battery [fig. 1, at least charger (51) connected to BA, BB; col. 6, lines 16-21 and/or Fig. 1, elements MG1, MG2 and col. 13, lines 29-77]; 
a control panel disposed within the vehicle within reach of a driver [figs. 3, 7, element 70; col. 7-8 showing that the user controls switch(es) or selection elements via the touch panel display to control which battery or batteries are charged or discharged; note that the examiner interpretation of the control/display device is inherently within reach of the driver]; 
a power switch disposed on the control panel operably connected to the electric motor, the first battery, and the second battery [figs. 3, 7, element 72 comprising selection switches 85A, 85B, 86; col. 7-8 showing that the user controls switch(es) or selection elements to control which battery or batteries are charged or discharged]; 

a charging switch disposed on the control panel operably connected to the charging system, the first battery, and the second battery [figs. 3, 7, element 72 comprising selection switches 85A, 85B, 86; col. 7-8 showing that the user controls switch(es) or selection elements to control which battery or batteries are charged or discharged; further, the selection by user is used to control “control device”, element 30, which in turn controls elements SMRP, SMRB, SR1P, SR to charge or discharge batteries BA, BB; fig. 1, element 30, col. 4, lines 59-62; col. 10, lines 25-50]; 
wherein the charging switch is configured to selectively control which battery draws power from the charging system [figs. 3, 7, element 72 comprising selection switches 85A, 85B, 86; col. 7-8 showing that the user controls switch(es) or selection elements to control which battery or batteries are charged or discharged; further, the selection by user is used to control “control device”, element 30, which in turn controls elements SMRP, SMRB, SR1P, SR to charge or discharge batteries BA, BB; fig. 1, element 30, col. 4, lines 59-62; col. 10, lines 25-50];




Note that the neutral option, for purposes of rejection with respect to Applicant’s specification (for example paragraph 0005 stating that the “neutral setting wherein neither battery is selected to charge”) is not interpreted to include additional subject matter from the specification that the neutral option must comprise charging from some source, but only that neither battery is charging.

Alston discloses a charging switch with a neutral option [abstract; paragraphs 0062, 0064, 0068].

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Yamaguchi and Alston because providing for a neutral mode would allow for Yamaguchi’s dual battery system to prevent current flow to or from the batteries and/or adjust the voltage balance between the batteries.  The advantages of preventing current flow would prevent overcharge in situations as those disclose by Yamaguchi when both batteries are charged enough (see Yamaguchi, col. 9, lines 1-25), and would allow for balancing voltage of the batteries which could reduce charging cycles and increase battery lifetime to save on battery costs and also ensuring that batteries perform to longevity expectations (see Alston, paragraph 0068).



Further, Yamaguchi in view of Alston does not specifically disclose that the first and second battery are disposed within an interior of a center of a floorpan of the frame of (emphasis added) the vehicle.

Yamanaka discloses at least first and second battery disposed within an interior of a center of a floorpan of the frame of (emphasis added) the vehicle [paragraph 0036; figs 2-4, especially elements 28, 30, and 18, 20, and 22; paragraph 0015, 0018].

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Yamaguchi in view of Alston, and Yamanaka because having a mounting structure such as Yamanaka’ within the structure of Yamaguchi in view of Alston would have increased mounting space for battery cells, and improved load disbursement in the event of a collision which would provide improved safety for passengers [paragraphs 0005, 0017, and 0019].

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US Patent 7,933,695) in view of Alston (US 2009/0107743) , further in view of Yamanaka (US 2018/0345778 and further in view of Weicker (US Patent 9,393,921).


As for claims 3, Yamaguchi in view of Alston, and further in view of Yamanaka discloses the invention substantially as claimed, including the dual battery electric vehicle as cited above in the rejection of claims 1 and 2.

Yamaguchi in view of Alston, and further in view of Yamanaka does not specifically disclose:
3) The dual battery electric vehicle charging system of claim 1, wherein the first battery and the second battery are each a solid-state battery.  

Weicker discloses a solid-state battery system within an electric vehicle [abstract; col. 1, lines 24-30; col. 1, line 63- col. 2, line 5].

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Yamaguchi in view of Alston, further in view of Yamanaka and Weicker because Yamaguchi in view of Alston, further in view of Yamanaka is directed to the charging management of plural batteries for extending drive time with battery optimized charging techniques which seek to gain increased battery life and charge.  It would have been obvious to one of ordinary skill in the art to implements solid-state batteries of Weicker because of high energy capability and safety over other battery types.

4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US Patent 7,933,695) in view of Alston (US 2009/0107743) , further in view of Yamanaka (US 2018/0345778 and further in view of Roth (US 2016/0001664).  

As for claim 4, Yamaguchi in view of Alston, and further in view of Yamanaka disclose the invention substantially as claimed, including the dual battery electric vehicle charging system as cited above in the rejection of claims 1-3.  Further Yamaguchi discloses 4) The dual battery electric vehicle charging system of claim 1, wherein the first battery and the second battery are each operably connected to a power cable configured to provide a charge from an external power source [fig. 1, charger; col. 1, line 65 - col. 2, line 4; col. 6, lines 16-28].  

Yamaguchi in view of Alston, and further in view of Yamanaka does not specifically disclose that power cables are independent.

Roth discloses independent power cables for more than one battery [paragraph 0007].

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Yamaguchi in view of Alston, further in view of Yamanaka, and Roth because one of ordinary skill in the art would have sought to improve charging time to provide increased driver usage time.  Therefore, adding two separate charging cables to the vehicle charging system, as stated by Roth, would be .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US Patent 7,933,695) in view of Alston (US 2009/0107743), further in view of Yamanaka (US 2018/0345778) , and further in view of Lee (US 2019/0047437).

As for claim 11, Yamaguchi in view of Alston and further in view of Yamanaka discloses the invention substantially as claimed, including the dual battery electric vehicle charging system as cited above in the rejection of claims 1-3 and including a control panel within the vehicle as cited above.

Yamaguchi in view of Alston, and further in view of Yamanaka does not specifically disclose:
11) The dual battery electric vehicle charging system of claim 1, wherein the control panel is disposed within a dashboard of the vehicle such that an outer face of the control panel is flush with the dashboard.  

Lee discloses the control panel is disposed within a dashboard of the vehicle such that an outer face of the control panel is flush with the dashboard [Fig. 2, element 130].
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Yamaguchi in view of Alston, further in view of Yamanaka and Lee because Yamaguchi in view of Alston, further in view of .

Claims 5-10 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose either singularly or in combination the invention as claimed, including the subject matter of amended claim 5, and new claims 14 and 17.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685.  The examiner can normally be reached on M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        March 16, 2021